Citation Nr: 1639464	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for paralysis of the right side of the face.  

4.  Entitlement to service connection for pinched nerves with ligaments strain to the right buttock, with right thigh and right calf weakness.  

5.  Entitlement to service connection for right bicep weakness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that, in his December 2010 substantive appeal (via a VA Form 9), the Veteran requested a hearing at the RO.  While the Veteran was notified of a scheduled hearing in a September 2013 letter, he failed to appear at such hearing and did not subsequently request a new hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (d) (2015).

In a June 2014 decision, the Board reopened the issues of entitlement to service connection for a low back disability and entitlement to service connection for a right shoulder disability.  The Board then remanded the instant appeal, to include the reopened claims, for additional development.  
 

FINDINGS OF FACT

1.  The Veteran, without good cause, failed to report for a VA examination in July 2014, scheduled in conjunction with a reopened claim of entitlement to service connection for a low back disability.

2.  The Veteran, without good cause, failed to report for a VA examination in July 2014, scheduled in conjunction with a reopened claim of entitlement to service connection for a right shoulder disability.

3.  The preponderance of evidence of record demonstrates that the Veteran's paralysis of the right side of the face was not present in service or etiologically related to service.  

4.  The preponderance of evidence of record demonstrates that any pinched nerves with ligaments strain to the right buttock, with right thigh and right calf weakness were not present in service or etiologically related to service.  

5.  The preponderance of evidence of record demonstrates that the Veteran's right bicep weakness was not present in service or etiologically related to service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.655(b) (2015).

2.  A right shoulder disability was not incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014);38 C.F.R. §§ 3.102, 3.303, 3.655(b) (2015).

3.  The criteria for service connection for paralysis of the right side of the face are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for pinched nerves with ligaments strain to the right buttock, with right thigh and right calf weakness, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for right bicep weakness are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Pertinent Statutes and Regulations 

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011); see also Jandreau, 492 F.3d at 1376-77. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Service Connection 

Low Back; and Right Shoulder Claims

As noted in the Introduction, in the June 2014 decision, the Board reopened the issues of entitlement to service connection for low back and right shoulder disabilities and remanded the reopened claims for additional development, to include scheduling VA examinations to assess the nature and etiology of the low back and right shoulder.  

In July 2014, the Veteran was scheduled for VA examinations in conjunction with the reopened claims, but failed to report for the examinations.  See September 2014 VA Compensation and Pension Exam Inquiry.  The Veteran's latest address of record at the time is listed in the September 2014 VA Compensation and Pension Exam Inquiry, and there is no indication in the record that the notice of the examination was not received.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  Thereafter, the RO issued a November 2014 supplemental statement of the case (SSOC), informing the Veteran that the RO received ".  .  .  a Failure to Report for exam notification from South Texas VA" and advising the Veteran that "[w]hen the examination is scheduled in conjunction with . . . a reopened claim for a benefit, which was previously disallowed .  .  . the claim shall be denied."  

To date, neither the Veteran nor his representative has provided a good cause for failing to report for VA examination scheduled in July 2014, requested another examination or, after receipt of the SSOC, argued that the Veteran had not received the notice of the VA examinations scheduled in July 2014.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his reopened claims. Wood v. Derwinski, 1 Vet. App. 406 (1991).  

When a Veteran fails to report for an examination related to a reopened claim for a benefit previously disallowed, the claim is to be denied.  38 C.F.R. § 3.655. Accordingly, the Veteran's claims for service connection for low back and right shoulder disabilities are denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Paralysis of the Right Side of the Face; and Pinched Nerves Claims  

The Veteran contends that his claimed paralysis of the right side of the face; pinched nerves with ligaments strain to the right buttock, right thigh and right calf weakness; and right bicep weakness were result of his service.  Specifically, the Veteran has reported that he fell while holding a "butterfly valve" during service and that when his ship "took a turn, [sic] threw the butterfly valve in mid-air and it landed on [his] right shoulder."  See May 2007 statement; October 2009 statement.  The Board notes that the Veteran is currently not service-connected for any disability.      

In June 2014, the Board remanded the claims to afford the Veteran VA examinations.  The Veteran did not report to the VA examinations scheduled in July 2014 in conjunction with these original service connection claims, and has not provided an explanation for the missed examinations.  As such, his claims must be rated on the evidence of record.  38 C.F.R. 3.655 (b). 

An October 1983 enlistment examination report reflects no relevant abnormalities.  A February 1987 service treatment note reflects the Veteran's complaint of left shoulder and arm pain due to a falling incident when he fell on deck.  A March 1988 separation examination report reflects normal findings as to all relevant areas evaluated.  In the accompanying report of medical history, the Veteran responded that he had broken bones in the left wrist, but otherwise reported that he was "in good health and taking no medication" at the time.  

Post-service medical evidence includes a March 2009 VA examination report of the spine, noting the Veteran's report of a falling incident during his service.  Also noted were his complaints of "pain right posterior trapezium, right triceps, right gluteal buttocks, right hamstring, and right calf."  At the examination, the Veteran's motor exam was rated "5/5" for both hips, knees, and ankles.  Reflex exam showed "normal" findings as to knee jerk and ankle jerk as to both sides.  The Veteran's post-service medical evidence otherwise fails to show current diagnoses as to the right side of the face, the right buttock, right thigh, right calf, and right bicep. 

Considering the pertinent evidence of record, the Board finds that service connection for the disabilities is not warranted.  

The Board has first considered whether service connection may be granted for the claimed disabilities on presumptive basis as a chronic disease; however, there is no evidence of record that any of the claimed disabilities manifested to a compensable degree within a year of separation.  See 38 C.F.R. §§ 3.307, 3.309(a).  Therefore, service connection is not warranted on presumptive basis. 

While the Veteran has not demonstrated that he is currently diagnosed with his claimed disabilities, even assuming arguendo that he has established the current diagnosis element, the preponderance of evidence demonstrates that the claimed paralysis of the right side of the face, pinched nerves with ligaments strain to the right buttock, right thigh weakness, and right calf weakness, and right bicep weakness, are not related to the Veteran's service.  

In this regard, there is no competent, probative opinion addressing the question of medical nexus or etiology as to the claimed conditions.  As noted, pursuant to the Board's previous remand, the Veteran was afforded an opportunity to attend the scheduled VA examinations to assess the nature and etiology of his claimed disabilities.  However, the Veteran has not cooperated with VA's attempts to assist him in this regard.  While the attempted VA examinations may have yielded competent evidence and opinion favorable to the Veteran's claims, on these facts, the Board has no alternative but to consider the claims based on the current evidence of record, which shows no intelligible link to service.   

As for lay assertions of medical etiology, while lay persons are competent to provide opinions on some medical issues, the diagnoses and etiologies of the claimed disabilities are manifestly complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, as neither the Veteran nor his representative is shown to have the education, training or experience to competently opine as to diagnosis and etiology of these conditions, the lay assertions in this regard have no probative value.  

There being no probative evidence linking the claimed disabilities to service, a basis upon which to establish service connection has not been presented.  

ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for paralysis of the right side of the face is denied. 

Entitlement to service connection for pinched nerves with ligaments strain to the right buttock, with right thigh and right calf weakness is denied. 

Entitlement to service connection for right bicep weakness is denied. 


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


